Citation Nr: 0925152	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claimed tinnitus is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that he has tinnitus that began due to 
noise exposure in service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).    

The Veteran stated in support of this claim that his hearing 
was damaged due to his time in service, particularly his 
service on board the U.S.S. Black Hawk.  During that time, he 
worked as a deck seaman using pneumatic powered tools for 4 
to 6 hours per day for one year.  He also was first loader on 
a 3.50 inch anti-aircraft gun, for which General Quarter 
practice was performed once a month.  On one occasion, a gun 
backfired and the Veteran suffered from otitis as a result.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent working as a 
deck seaman.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during his service from 
April 1942 to October 1945, more than 64 years ago.

According to the evidence submitted, however, the Veteran 
first reported tinnitus when filing this claim in October 
2006, approximately 61 years after his separation from active 
duty.  This 61-year period between service and his first 
complaint of tinnitus provides highly probative evidence 
against the appellant's claim.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The service treatment records (STRs) indicate normal hearing 
upon enlistment and at separation and are silent regarding 
any complaints or diagnoses of tinnitus, providing limited 
evidence against this claim.

According to the post-service medical evidence, the Veteran's 
claims of tinnitus are highly contradictory.  In a November 
2005 audiological evaluation conducted at Kaiser Permanente, 
the examiner noted a history of tinnitus, stating that it was 
"previously from wax".  No current tinnitus was noted.  A 
February 2007 VA outpatient treatment record included an 
audiological test, during which the Veteran stated that he 
had no tinnitus but indicated a "very light air sound" in 
his ears.  He reported that this "air sound" had existed 
for several years and had no effect on his daily life.

Simply stated, the Board finds that the medical records, 
indicating a disorder that has not specifically been 
diagnosed, provide evidence against this claim.

A VA audiological evaluation was performed in April 2007.  
The Veteran denied any internal ear noise.  Because tinnitus 
was denied by the Veteran, the examiner gave no opinion 
regarding the condition.  

The Board finds that the VA evaluation is entitled to great 
probative weight, as it took into account all of the evidence 
and the Veteran's own report of no internal ear noise, and 
provides evidence against this claim.

The Veteran submitted a statement from Dr. "L." of Kaiser 
Permanente in September 2007, in which the primary care 
practitioner discussed the Veteran's report of a history of 
longstanding bilateral high-pitched tinnitus that has 
worsened over the years.  Dr. L. related the Veteran's 
description of a wind or blowing sound that has not responded 
to prior medical therapies.  

Notably, Dr. L.'s statement makes no reference to the 
Veteran's service, includes no records of an examination to 
support his statement, and includes no diagnosis of tinnitus, 
merely a transcription of the Veteran's statements.  The 
September 2007 statement from Dr. L. therefore provides 
limited evidence in support of this claim. 

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating a 
problem with no confirmed diagnosis and with no connection to 
service.  The Board must find that the service and post-
service medical record, outweigh the Veteran's lay contention 
that he has tinnitus as the result of his service. 

Duty to notify and to assist

Upon addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  



ORDER

Service connection for tinnitus is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


